BYRNES, Judge.
Plain tiff-relator Jesse Hampton, Jr. in his petition requests a jury trial and asserts claims against several defendants including Sergeant John Miller. In his second amended petition for damages Mr. Hampton alleges that:
I.
Defendant, Sergeant John Miller is an employee of the New Orleans Police Department ... who at all material times hereto was acting in the course and scope of his employment ...
II.
The City of New Orleans is a political subdivision and municipality within the Parish of Orleans, State of Louisiana.
III.
The New Orleans Police Department is the law enforcement agency of the City of New Orleans and was the employer of defendant, Sergeant John Miller.
LSA-R.S. 13:5101 extends the prohibition contained in LSA-R.S. 13:5105 against a trial by jury to an officer or employee of a political subdivision arising out of the discharge of his official duties or within the course and scope of his employment. Scott v. Clark, 583 So.2d 938, 944 (La.App. 1 Cir.1991).
As quoted above relator in his own pleadings admits that:
1. The defendant, Sergeant Miller acted within the course and scope of his employment.
*8972.Sergeant Miller is employed by a political subdivision.
For the foregoing reasons this court finds no error in the Judgment of the trial court. Relator’s application is denied.
WRIT DENIED.